EXHIBIT 10.1

 

SECOND AMENDMENT AND WAIVER TO CREDIT AGREEMENT

THIS SECOND AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “Amendment”), dated
as of January 17, 2007, is by and among CPG INTERNATIONAL I INC. (f/k/a
Compression Polymers Holding Corporation), a Delaware corporation (the
“Borrower”), CPG INTERNATIONAL INC. (f/k/a Compression Polymer Holdings II
Corporation), a Delaware corporation (the “Parent”), those Domestic Subsidiaries
of the Borrower identified as “Guarantors” on the signature pages hereto
(collectively, with the Parent, the “Guarantors,” and each individually, a
“Guarantor”), the lenders identified on the signature pages hereto as the
Lenders (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
have entered into that certain Second Amended and Restated Credit Agreement
dated as of May 10, 2005 (as amended, modified, supplemented or restated from
time to time, including by that First Amendment to Credit Agreement dated as of
April 24, 2006, the “Credit Agreement”; capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Credit Agreement);

WHEREAS, the legal names of certain of the Credit Parties were changed without
complying with Section 5.14 of the Credit Agreement;

WHEREAS, a Credit Party or one of its Subsidiaries desires to acquire (the
“Acquisition”) all of the issued and outstanding membership interests of
Pro-Cell, LLC, an Alabama limited liability company (the “Acquired Company”),
pursuant to a Unit Purchase Agreement, dated as of December 13, 2006, among the
Borrower, Christopher Bardasian, Kevin Sloan and Larry Sloan (the “Unit Purchase
Agreement”);

WHEREAS, the Borrower has requested an amendment and waiver to the Credit
Agreement in order to waive the occurrence of certain Defaults described herein
and permit the consummation of the Acquisition and the incurrence of certain
Indebtedness incurred in connection therewith;

WHEREAS, Section 9.1 of the Credit Agreement permits certain defaults thereunder
to be waived and the Credit Agreement to be amended from time to time with the
written consent of the Required Lenders; and

WHEREAS, the Required Lenders have agreed to such an amendment and waiver,
subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

WAIVER

As of the Waiver Effective Date (as defined in Section 3.2) and subject to the
satisfaction of the conditions set forth in Sections 3.1 and 3.2 hereof, the
Required Lenders hereby waive any Default or Event of Default arising from the
failure of certain of the Credit Parties to comply with Section 5.14 of the
Credit Agreement (including as a result of any violation of any condition set
forth in Section 4.2 of the Credit Agreement) in connection with (x) the legal
name changes of (a) Compression Polymers Holdings II Corporation to CPG
International Inc. on June 12, 2006; (b) Compression Polymers Holding
Corporation to CPG International I Inc. on June 20, 2006; (c) Compression
Polymers Corp. to Scranton Products Inc. on June 12, 2006; (d) Vycom Corp. to
AZEK Building Products Inc. on November 10, 2006; (e) CPH Sub I Corporation to
CPG Sub I Corporation on June 12, 2006; (f) CPH Sub II

 



Corporation to CPG Sub II Corporation on June 12, 2006; and (g) CPC Sub I
Corporation to Sanatec Sub I Corporation on June 12, 2006 and (y) the change of
the location of the Credit Parties’ chief executive office to 52 Glenmaura
National Blvd., Suite 201, Moosic, Pennsylvania 18507; provided, however, that
the mailing address will remain 801 Corey Street, Scranton, Pennsylvania 18505.

 

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

As of the Amendment Effective Date (as defined in Section 3.3) and subject to
the satisfaction of the conditions set forth in Sections 3.1 and 3.3 hereof, the
Required Lenders hereby amend the following provisions of the Credit Agreement:

2.1          Clause (vi) of the definition of “Permitted Acquisition” in Section
1.1 of the Credit Agreement shall be replaced in its entirety with the
following:

“(vi) the aggregate consideration (including, without limitation, equity
consideration, earn outs or deferred compensation or non-competition
arrangements and the amount of Indebtedness and other liabilities assumed by the
Credit Parties and their Subsidiaries) paid by the Credit Parties and their
Subsidiaries for all acquisitions made during the term of this Agreement (other
than the acquisition by a Credit Party or any of its Subsidiaries of (a) Santana
Holdings, Corp., a Delaware corporation, for aggregate consideration not to
exceed $35,000,000 and (b) Pro-Cell, LLC, an Alabama limited liability company,
for aggregate cash consideration not to exceed the Cash Purchase Price (as
defined in the Unit Purchase Agreement)) shall not exceed $25,000,000 and”.

2.2           The following definitions in Section 1.1 of the Credit Agreement
shall be replaced in their entirety with the following:

“Notes Agreements” shall mean any indenture, note purchase agreement or other
agreement pursuant to which the Senior Floating Rate Notes and/or the Senior
Notes, or any other notes issued under the Notes Documents with terms, taken as
a whole, substantially the same in all material respects or more favorable to
the Lenders than the terms of the Senior Floating Rate Notes and/or the Senior
Notes, are issued as in effect on July 5, 2005 and thereafter amended from time
to time subject to the requirements of this Agreement.”

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of any
Credit Party or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding or (d) any payment or prepayment of principal of, premium (if any),
or interest on, redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Subordinated Debt; provided that payment of
the Cash Earn Out Consideration (if any), the Americhem Earn-Out Amount (if any)
and the Tax Payment Consideration (if any) (each as defined in the Unit Purchase
Agreement) shall not be deemed to be a Restricted Payment if the Senior Secured
Leverage Ratio shall be less than or equal to 1.50 to 1 after giving pro forma
effect to such payment.”

“Senior Notes” shall mean the Borrower’s 10 1/2% Senior Notes due 2013 issued
pursuant to the Notes Agreements and any registered notes issued by the Borrower
in exchange for, and as contemplated by, such notes with substantially identical
terms as such notes.”

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms acceptable to the Required Lenders and the obligations of any Credit Party
in

 

-2-



respect of the Cash Earn Out Consideration (if any), the Americhem Earn-Out
Amount (if any) and the Tax Payment Consideration (if any) (each as defined in
the Unit Purchase Agreement).”

2.3           The following definition shall be added to Section 1.1 of the
Credit Agreement in alphabetical order:

““Unit Purchase Agreement” shall mean the Unit Purchase Agreement dated as of
December 13, 2006 by and among the Borrower and Christopher Bardasian, Kevin
Sloan and Larry Sloan.”

 

2.4

Section 6.1(d) of the Credit Agreement shall be replaced in its entirety with
the following:

 

“(d)

Indebtedness of the Borrower and its Subsidiaries incurred after the Closing
Date consisting of Capital Leases or Indebtedness incurred to provide all or a
portion of the purchase price or cost of installation, construction or
improvement of an asset, provided that (i) such Indebtedness when incurred shall
not exceed the purchase price or cost of construction of such asset; (ii) no
such Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing; and (iii)
the total amount of all such Indebtedness shall not exceed $10,000,000 at any
time outstanding;”

2.5           In the event that a Credit Party or one of its Subsidiaries elects
to assume the variable rate taxable promissory notes in an aggregate principal
amount of $3,300,000 (the “Variable Rate Notes”) in connection with the
Acquisition, Section 6.1(m) of the Credit Agreement shall be replaced in its
entirety with the following:

 

“(m)

additional Indebtedness (including Acquired Indebtedness) of the Parent and the
Subsidiaries (i) in an aggregate principal amount not to exceed $30,000,000 from
the issuance of Senior Floating Rate Notes in connection with and the proceeds
thereof used for the acquisition by a Credit Party or one of its Subsidiaries of
all of the issued and outstanding shares of capital stock of Santana Holdings,
Corp., a Delaware corporation; (ii) in an aggregate principal amount not to
exceed $30,000,000 from the issuance of additional Senior Floating Rate Notes
(or such other securities acceptable to the Administrative Agent) in connection
with and the proceeds thereof used for the acquisition by a Credit Party or one
of its Subsidiaries of all of the issued and outstanding membership interests of
Pro-Cell, LLC, an Alabama limited liability company; (iii) in an aggregate
principal amount not to exceed $3,300,000 at any one time in the form of
variable rate taxable promissory notes assumed in connection with such
acquisition of Pro-Cell, LLC; and (iv) in an aggregate principal amount not to
exceed $20,000,000 at any one time outstanding.”

In the event that the Credit Party or one of its Subsidiaries elects not to
assume the Variable Rate Notes in connection with the Acquisition, Section
6.1(m) of the Credit Agreement will be replaced in its entirety with the
following:

 

“(m)

additional Indebtedness (including Acquired Indebtedness) of the Parent and the
Subsidiaries (i) in an aggregate principal amount not to exceed $30,000,000 from
the issuance of Senior Floating Rate Notes in connection with and the proceeds
thereof used for the acquisition by a Credit Party or one of its Subsidiaries of
all of the issued and outstanding shares of capital stock of Santana Holdings,
Corp., a Delaware corporation; (ii) an aggregate principal amount not to exceed
$33,300,000 from the issuance of additional Senior Floating Rate Notes (or such
other securities acceptable to the Administrative Agent) and in connection with
and the proceeds thereof used for the acquisition by a Credit Party or one of
its Subsidiaries of all of the issued and outstanding membership interests of
Pro-Cell, LLC, an Alabama limited liability company; and (iii) in an aggregate
principal amount not to exceed $20,000,000 at any one time outstanding.”

 

2.6

Section 6.4(xi) of the Credit Agreement shall be replaced in its entirety with
the following:

“(xi) the sale by a Credit Party or any of its Subsidiaries of the Winfield
Avenue Facility, located at 600 Sanders Street, Scranton, Pennsylvania 18505;
and”

 

-3-



 

2.7

The following shall be added as Section 6.4(a)(xii) of the Credit Agreement:

“(xii) to the extent not otherwise permitted hereby and in addition to the other
exceptions listed above, transactions during the term of this Agreement for
which the Borrower or its Subsidiaries receive aggregate consideration of less
than $3.0 million, in each case in the ordinary course of business,”

 

ARTICLE III

CONDITIONS TO EFFECTIVENESS

 

3.1

General Conditions.

Subject to Sections 3.2 and 3.3, the provisions of this Amendment shall become
effective upon satisfaction of the following conditions:

(a)           Executed Amendment. Receipt of the Administrative Agent of a copy
of this Amendment duly executed by each of the Credit Parties and the Required
Lenders.

(b)           Representations and Warranties. The accuracy of the
representations and warranties set forth in Section 4.2 hereof on each Effective
Date (as defined in Section 3.3).

 

3.2

Waiver Conditions.

The provisions of Article I of this Amendment shall become effective on the date
(the “Waiver Effective Date”) on which the Credit Parties shall have cured the
Defaults described in Article I, including without limitation by complying with
the covenants set forth in Section 5.14 of the Credit Agreement.

 

3.3

Amendment Conditions.

The provisions of Article II of this Amendment shall become effective upon
satisfaction of the following conditions (in form and substance reasonably
acceptable to the Administrative Agent) (the “Amendment Effective Date,” and
each of the Waiver Effective Date and the Amendment Effective Date, an
“Effective Date”):

(a)           Resolutions. Receipt by the Administrative Agent of copies of
resolutions of the Board of Directors of each of the Credit Parties approving
and adopting this Amendment, the transactions contemplated herein and
authorizing execution and delivery hereof, certified by a secretary or assistant
secretary of such Credit Party to be true and correct and in force and effect as
of the date hereof.

(b)           Collateral. The Acquired Company and its subsidiaries shall have
provided the guarantees and pledged the assets required by Sections 5.10 and
5.12 of the Credit Agreement, respectively, to the extent compliance therewith
is required upon consummation of the Acquisition; provided that, in the case the
Variable Rate Notes are assumed by any Credit Party or any Subsidiary in
connection with the Acquisition, the security interest of the Collateral Agent
in the assets that secure the Variable Rate Notes shall be of second priority
until such time as such assets are released from the security interest created
by the Variable Rate Notes.

(c)           No Amendment of Unit Purchase Agreement; Consummation of
Acquisition. The Unit Purchase Agreement shall not have been amended or modified
in any material respect or any material condition therein waived without the
prior written consent of the Administrative Agent. The Acquisition and all
transactions relating thereto shall have been consummated (or shall be
consummated concurrently with the effectiveness of this Amendment) in all
material respects in accordance with the terms of the Unit Purchase Agreement
and in compliance with Requirements of Law and regulatory approvals.

 

-4-



(d)           Expenses. The Administrative Agent and the Lenders shall have been
reimbursed for all their reasonable and documented out-of-pocket costs and
expenses (including without limitation the reasonable fees and disbursements of
Cahill Gordon & Reindel LLP) incurred in connection with this Amendment and
administration thereof.

 

ARTICLE IV

NAME CHANGE NOTIFICATION

Pursuant to Section 5.14 of the Credit Agreement, the Credit Parties hereby
notify the Administrative Agent of the following name changes:

 

(a)

CPCapitol Acquisition Corp. will be changed to Santana Products Inc.,

 

(b)

CPG Sub II Corporation will be changed to Vycom Corp., and

(c)           VC Sub I Corporation will be changed to Procell Corporation after
giving effect to the merger of Pro-Cell, LLC into VC Sub I Corporation, with VC
Sub I Corporation as the surviving corporation.

 

ARTICLE V

MISCELLANEOUS

5.1           Amended Terms. All references to the Credit Agreement in each of
the Credit Documents shall hereafter mean the Credit Agreement as amended by
this Amendment. Except as specifically amended hereby or otherwise agreed, the
Credit Agreement is hereby ratified and confirmed and shall remain in full force
and effect according to its terms.

5.2           Representations and Warranties of Credit Parties. Each of the
Credit Parties represents and warrants as follows:

(a)           It has full power and authority and the legal right to make,
deliver and perform this Amendment and has taken all necessary corporate action
to authorize the execution, delivery and performance by it of this Amendment.

(b)           No Default or Event of Default has occurred and is continuing
under the Credit Agreement (other than any such Defaults or Events of Default
that are the subject of this Amendment).

(c)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

(d)           No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the execution, delivery or performance by such
Person of this Amendment, except for any filings required to be made with the
Securities and Exchange Commission.

(e)           The representations and warranties made by the Credit Parties in
the Credit Agreement are true and correct in all material respects (except for
those representations and warranties that are already qualified by materiality,
in which case such representations and warranties will be true and correct in
all re

 

-5-



spects as set forth therein) on and as of each Effective Date as if made on and
as of each Effective Date, unless expressly stated to relate to a specific date,
in which case such representations and warranties shall be true and correct in
all material respects as of such specific date.

5.3           Acknowledgment of Guarantors. The Guarantors acknowledge and
consent to all of the terms and conditions of this Amendment and agree that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge the Guarantors’ obligations under the Credit Documents.

5.4          Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights or remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Credit Documents,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Credit
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Credit Parties to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Credit Documents in similar or
different circumstances.

5.5           Credit Document. This Amendment shall constitute a Credit Document
under the terms of the Credit Agreement.

5.6          Entirety. This Amendment and the other Credit Documents embody the
entire agreement between the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.

5.7           Counterparts; Facsimile. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed counterpart to this Amendment
by facsimile shall be effective as an original and shall constitute a
representation that an original will be delivered. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

5.8          General Release. In consideration of the Required Lenders entering
into this Amendment, the Credit Parties hereby release the Administrative Agent,
the Lenders, and the Administrative Agent’s and the Lenders’ respective
officers, employees, representatives, agents, counsel and directors (the “Lender
Parties”) from any and all actions, causes of action, claims, demands, damages
and liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act under the Credit Agreement on or prior to the
date hereof; provided that the foregoing release will not apply to the extent
that any action, claim, demand, damages or liability arises from the willful
misconduct or gross negligence of any Lender Party.

5.9          GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF WHICH WOULD REQUIRE THE APPLICATION OF
LAWS OF ANOTHER STATE.

5.10         Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
The jurisdiction, services of process and waiver of jury trial provisions set
forth in Sections 9.14 and 9.17 of the Credit Agreement are hereby incorporated
by reference, mutatis mutandis.

 

-6-



IN WITNESS WHEREOF the Credit Parties and the Required Lenders have caused this
Amendment to be duly executed on the date first above written.

 

BORROWER:

 

CPG INTERNATIONAL I INC.,

 

 

(f/k/a Compression Polymers Holding Corporation,)

 

 

 

a Delaware corporation

 

 

By: 

/s/ SCOTT HARRISON

 

 

Name:

Scott Harrison

 

 

Title:

Executive Vice President and

Chief Financial Officer

 

 

PARENT:

 

CPG INTERNATIONAL INC.,

 

 

(f/k/a Compression Polymers Holdings II Corporation,)

 

 

 

a Delaware corporation

 

 

By: 

/s/ SCOTT HARRISON

 

 

Name:

Scott Harrison

 

 

Title:

Executive Vice President and

Chief Financial Officer

 

 

GUARANTORS:

 

CPCAPITOL ACQUISITION CORP.,

 

 

a Delaware corporation

 

 

 

 

 

 

By: 

/s/ SCOTT HARRISON

 

 

Name:

Scott Harrison

 

 

Title:

Executive Vice President and

Chief Financial Officer

 

 

GUARANTORS:

 

SCRANTON PRODUCTS INC.

 

 

(f/k/a Compression Polymers Corp.,)

 

 

a Delaware corporation

 

 

 

 

 

 

By: 

/s/ SCOTT HARRISON

 

 

Name:

Scott Harrison

 

 

Title:

Executive Vice President and

Chief Financial Officer

 

 

 

AZEK BUILDING PRODUCTS INC.

 

 

(f/k/a Vycom Corp.,)

 

 

a Delaware corporation

 

 

 

 

 

 

By: 

/s/ SCOTT HARRISON

 

 

Name:

Scott Harrison

 

 

Title:

Executive Vice President and

Chief Financial Officer

 

 

 



 

 

 

CPG SUB I CORPORATION,

 

 

(f/k/a CPH Sub I Corporation)

 

 

a Delaware corporation

 

 

 

 

 

 

By: 

/s/ SCOTT HARRISON

 

 

Name:

Scott Harrison

 

 

Title:

Executive Vice President and

Chief Financial Officer

 

 

 

 

CPG SUB II CORPORATION,

 

 

(f/k/a CPH Sub II Corporation)

 

 

a Delaware corporation

 

 

 

 

 

 

By: 

/s/ SCOTT HARRISON

 

 

Name:

Scott Harrison

 

 

Title:

Executive Vice President and

Chief Financial Officer

 

 

 

SANATEC SUB I CORPORATION,

 

 

(f/k/a CPC Sub I Corporation)

 

 

a Delaware corporation

 

 

 

 

 

 

By: 

/s/ SCOTT HARRISON

 

 

Name:

Scott Harrison

 

 

Title:

Executive Vice President and

Chief Financial Officer

 

 

 

VC SUB I CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

 

By: 

/s/ SCOTT HARRISON

 

 

Name:

Scott Harrison

 

 

Title:

Executive Vice President and

Chief Financial Officer

 

 

 





ADMINISTRATIVE AGENT

 

WACHOVIA BANK, NATIONAL

AND LENDER:

 

ASSOCIATION, as Administrative Agent and

 

 

as a Lender

 

 

 

 

 

 

By: 

/s/ ANDREA CHEN

 

 

Name:

Andrea Chen

 

 

Title:

Vice President

 

 

 

LENDER:

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

 

ASSOCIATION, as Administrative Agent and

 

 

as a Lender

 

 

 

 

 

 

By: 

/s/ DANIEL D. MCCREADY

 

 

Name:

Daniel D. McCready

 

 

Title:

Managing Director

 

 

 